DETAILED ACTION
Claims status
In response to the application filed on 03/20/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 03/20/2020 have been reviewed and accepted.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention fails to be limited to embodiments which fall within a statutory category. Claim 11 recites “a storage medium comprising instructions to be executed by a processor-based device” in line 3.
In view of the above, by disclosing "A computer storage medium having computer-executable instructions… ", the medium comprises multiple processes that is a code/signal/program intended to be covered within the meaning. Thus, a transitory, propagating signal like the claim above is not within one of the four statutory categories. 
The applicant specification- ¶. [0077]- describes that “By way of example, and not limitation, computer-readable media may include any available computer storage media or communication media that can be accessed by the computer system 400. Communication media includes computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media. The term “modulated data signal” means a signal that has one or more of its characteristics changed or set in a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of the any of the above should also be included within the scope of computer-readable media.” - Emphasis added.
The specification broadly states that the storage media/medium may include any available computer storage media or communication media. It further describes that the media includes computer storage medium” is the disclosed “carrier” which is intended to include “carrier” signals and/or communication signals. The broadest reasonable interpretation of a claim drawn to a storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Therefore, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57) (Fed. Cir. 2007). Claims 16-20 are also rejected as being dependent upon the rejected based claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: US 10601877 B2. Although 
Regarding pending claims 1, 8, and 15; the claims 1, 8, and 15 recite limitations substantially the same as in the US Patent: US 10601877 B2. These limitations are fully covered by the claims of the US Patent: US 10601877 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: US 10601877 B2.
Instant Application: 16/824,740
US Patent: US 10601877 B2
1. A method comprising: detecting, by a system executing within an originating network, a call request associated with a called telephone number to setup a call session, wherein the call request is initiated from a calling device associated with the originating network; receiving, by the system executing within the originating network, from an electronic number mapping system, a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network; and 
negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.









8. A system comprising: a processor; and a memory storing computer-executable instructions that, in response to being executed by the processor, cause the processor to perform operations comprising: detecting a call request associated with a called telephone number to setup a call session, wherein the call request is initiated from a calling device associated with an originating network, receiving, from an electronic number mapping system, a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network, and 
negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.









15. A computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor of a system, cause the processor to perform operations comprising: detecting a call request associated with a called telephone number to setup a call session, wherein the call request is initiated from a calling device associated with an originating network; receiving, from an electronic number mapping system, a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network; and 
negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.

executing within the originating network, a fixed mobile convergence request to alert an electronic number mapping system of the call path for the call session from the originating network to the receiving network, wherein the electronic number mapping system provides a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via the receiving network; and negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.


8. (Currently Amended) A system comprising: a processor; and a memory storing computer-executable instructions that, in response to being executed by the processor, cause the processor to perform operations comprising: detecting a call request associated with a called telephone number to setup a call session, wherein the call request is initiated from a calling device associated with an originating network, determining a call path for the call session from the originating network to a receiving network, [[and]] creating a fixed mobile convergence request to alert an electronic number mapping system of the call path for the call session from the originating network to the receiving network, wherein the electronic number mapping system provides a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via the receiving network, and negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.


15. (Currently Amended) A computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising: detecting a call request associated with a called telephone number to setup a call session, wherein the call request is initiated from a calling device associated with an originating network,[[,]] determining a call path for the call session from the originating network to a receiving network[[, and]] creating a fixed mobile convergence request to alert an electronic number mapping system of the call path for the call session from the originating network to the receiving network, wherein the electronic number mapping system provides a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via the receiving network; and negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 1-2, 7, 8-9, 14, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgert et al. (US 2018/0160291 A1) in view of LIU et al. (US 2009/0221265 A1), and further in view of Mairs et al. (US 2013/0252595 A1).
Regarding claim 1; Burgert discloses a method comprising: 
detecting, by a system executing within an originating network (See Fig. 2 and 3: setting up an incoming call from an originating endpoint of a calling party to a called party; Abstract and Para. [0017]), a call request associated with a called telephone number to setup a call session (See Fig. 2 and 3: the incoming call coming from telephone 221 for call sessions; Para. [0061]), wherein the call request is initiated from a calling device associated with the originating network (See Fig. 2: the originating call is coming from telephone 221 associated with PSTN 220, i.e., originating network. Para. [0061]); 
See Figs. 3-5: the setting up of an incoming call from originating network endpoint of a calling party to called party or a mobile station, i.e., receiving network, for setting a call path through a call path for roaming: See abstract and Para. [0019-0020]), a network presence map (See Fig. 3: the IP network communicating map; Para. [0080]) identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network (See Figs. 2-5: the setting up of an incoming call from an originating endpoint of a calling party to a mobile station of a called party who is registered as a roamer in a visited cellular network; Para. [0017]).
Even though, Burgert discusses the method wherein associating with the called telephone number that are available to participate in the call session via the receiving network (See Figs. 2-5: the setting up of an incoming call from an originating endpoint of a calling party to a mobile station of a called party who is registered as a roamer in a visited cellular network; Para. [0017]), Bugert doesn’t explicitly teach using the electronic mapping system identifying a plurality of call receiving devices.
However, LIU further discloses using the electronic mapping system identifying a plurality of call receiving devices (See Fig. 4B and 10: the service provider to employ one or more databases, i.e., mapping system, for tracking subscribers, routing calls and roaming associated with the wireless communication clients; Para. [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the electronic mapping system identifying a plurality of call receiving devices as taught by LIU to have incorporated in the system of Burgert, so that it would provide the embodiments of the present LIU: Para. [0011].
Neither Burgert nor Liu explicitly discusses the method wherein negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.
However, Mairs from the same field of endeavor discloses the method wherein negotiating, by the system executing within the originating network (See Fig. 1: Conferencing multi-party calls between more than two user telephony devices; ¶. [0470]), vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device (See Fig. 1: the conference call identifier, i.e., vocoder, to identify/select each of the conference call ID and conduct the conference voice-call; ¶. [0470], [0472], and [0473]) to use during the call session and a respective called vocoder for each of the plurality of call receiving devices (See Fig. 1: Each user will then enter in the conference identifier which allows server system 100 to disambiguate which conference a device should be connected to. ¶. [0473]) to use during the call session prior to one of the plurality of call receiving devices (See Fig. 1: the telephone call involving at least said telephony user device, as a first telephony user device involved in said call, and a second telephony user device involved in said call, said call party details including a first identity associated with said first telephony user device and a second identity associated with said second telephony user device; ¶. [0042]) participating in the call session with the calling device (See Fig. 1: Once each device has established a separate communication session with server system 100, any party to the conference call is able to transmit or receive data with any other party to the conference call. Data transmitted from one user device will pass to server system 100 and can be replicated and distributed to other user devices party to the conference call accordingly by server system 100. Server system 100 may employ multicast techniques, such as IP multicast, to efficiently transfer data to multiple devices. ¶. [0473]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling devices taught by Mairs to have incorporated in the system of Burgert, so that it would provide to reduce latency at the server, and/or to reduce the need to maintain a separate store of identities and/or to reduce the need to implement a registration mechanism, it is preferred that both parties transmit both their own telephony dialing number and the telephony dialling number of the other party, if available, to the server system 100, during the session setup. Mairs: ¶. [0529].


Regarding claim 2; Burgert in view of Mairs discloses the method further comprising: 
preparing, by the system within the originating network, a calling vocoder list identifying at least one calling vocoder (Burgert: See Fig. 6: retrieving the number from multiple calls; Para. [0128]) wherein the calling vocoder is supported by the calling device (Mairs: ¶. [0470]).
Burgert discloses the method wherein the originating network includes an internet protocol multimedia subsystem (Burgert: See Fig. 2: Para. [0019]) and an evolved packet core network (See Fig. 2: LTE or Wideband CDMA network; Para. [0066]), and wherein the receiving network includes a public switched telephone network (See Fig. 2: PSTN network 220; Para. [0061]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 8; Burgert discloses a system comprising: 
	a processor (See Fig. 4: Processor 401; Para. [0094]); and
	a memory storing computer-readable instructions that, in response to executed by the processor, (See Fig. 4: Para. [0095]) cause the processor to perform operations comprising:
detecting, by a system executing within an originating network (See Fig. 2 and 3: setting up an incoming call from an originating endpoint of a calling party to a called party; Abstract and Para. [0017]), a call request associated with a called telephone number to setup a call session (detecting, by a system executing within an originating network (See Fig. 2 and 3: setting up an incoming call from an originating endpoint of a calling party to a called party; Abstract and Para. [0017]), a call request associated with a called telephone number to setup a call session (See Fig. 2 and 3: the incoming call coming from telephone 221 for call sessions; Para. [0061]), wherein the call request is initiated from a calling device associated with the originating network (See Fig. 2: the originating call is coming from telephone 221 associated with PSTN 220, i.e., originating network. Para. [0061]); 
See Figs. 3-5: the setting up of an incoming call from originating network endpoint of a calling party to called party or a mobile station, i.e., receiving network, for setting a call path through a call path for roaming: See abstract and Para. [0019-0020]), a network presence map (See Fig. 3: the IP network communicating map; Para. [0080]) identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network (See Figs. 2-5: the setting up of an incoming call from an originating endpoint of a calling party to a mobile station of a called party who is registered as a roamer in a visited cellular network; Para. [0017]).
Even though, Burgert discusses the method wherein associating with the called telephone number that are available to participate in the call session via the receiving network (See Figs. 2-5: the setting up of an incoming call from an originating endpoint of a calling party to a mobile station of a called party who is registered as a roamer in a visited cellular network; Para. [0017]), Bugert doesn’t explicitly teach using the electronic mapping system identifying a plurality of call receiving devices.
However, LIU further discloses using the electronic mapping system identifying a plurality of call receiving devices (See Fig. 4B and 10: the service provider to employ one or more databases, i.e., mapping system, for tracking subscribers, routing calls and roaming associated with the wireless communication clients; Para. [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the electronic mapping system identifying a plurality of call receiving devices as taught by LIU to have incorporated in the system of Burgert, so that it would provide the embodiments of the present LIU: Para. [0011].
Neither Burgert nor Liu explicitly discusses the method wherein negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.
However, Mairs from the same field of endeavor discloses the method wherein negotiating, by the system executing within the originating network (See Fig. 1: Conferencing multi-party calls between more than two user telephony devices; ¶. [0470]), vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device (See Fig. 1: the conference call identifier, i.e., vocoder, to identify/select each of the conference call ID and conduct the conference voice-call; ¶. [0470], [0472], and [0473]) to use during the call session and a respective called vocoder for each of the plurality of call receiving devices (See Fig. 1: Each user will then enter in the conference identifier which allows server system 100 to disambiguate which conference a device should be connected to. ¶. [0473]) to use during the call session prior to one of the plurality of call receiving devices (See Fig. 1: the telephone call involving at least said telephony user device, as a first telephony user device involved in said call, and a second telephony user device involved in said call, said call party details including a first identity associated with said first telephony user device and a second identity associated with said second telephony user device; ¶. [0042]) participating in the call session with the calling device (See Fig. 1: Once each device has established a separate communication session with server system 100, any party to the conference call is able to transmit or receive data with any other party to the conference call. Data transmitted from one user device will pass to server system 100 and can be replicated and distributed to other user devices party to the conference call accordingly by server system 100. Server system 100 may employ multicast techniques, such as IP multicast, to efficiently transfer data to multiple devices. ¶. [0473]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling devices taught by Mairs to have incorporated in the system of Burgert, so that it would provide to reduce latency at the server, and/or to reduce the need to maintain a separate store of identities and/or to reduce the need to implement a registration mechanism, it is preferred that both parties transmit both their own telephony dialing number and the telephony dialling number of the other party, if available, to the server system 100, during the session setup. Mairs: ¶. [0529].

Regarding claim 9; Burgert in view of Mairs discloses the method further comprising: 
preparing, by the system within the originating network, a calling vocoder list identifying at least one calling vocoder (Burgert: See Fig. 6: retrieving the number from multiple calls; Para. [0128]) wherein the calling vocoder is supported by the calling device (Mairs: ¶. [0470]).

Burgert discloses the system wherein the originating network includes an internet protocol multimedia subsystem (Burgert: See Fig. 2: Para. [0019]) and an evolved packet core network (See Fig. 2: LTE or Wideband CDMA network; Para. [0066]), and wherein the receiving network includes a public switched telephone network (See Fig. 2: PSTN network 220; Para. [0061]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 15; Burgert discloses a computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor  (See Fig. 4: Processor 401; Para. [0094] and memory Para. [0095]), cause the processor to perform operations comprising: 
detecting, by a system executing within an originating network (See Fig. 2 and 3: setting up an incoming call from an originating endpoint of a calling party to a called party; Abstract and Para. [0017]), a call request associated with a called telephone number to setup a call session (detecting, by a system executing within an originating network (See Fig. 2 and 3: setting up an incoming call from an originating endpoint of a calling party to a called party; Abstract and Para. [0017]), a call request associated with a called telephone number to setup a call session (See Fig. 2 and 3: the incoming call coming from telephone 221 for call sessions; Para. [0061]), wherein the call request is initiated from a calling device associated with the originating network (See Fig. 2: the originating call is coming from telephone 221 associated with PSTN 220, i.e., originating network. Para. [0061]); 
receiving, by the system executing within the originating network, from an electronic number mapping system  (See Figs. 3-5: the setting up of an incoming call from originating network endpoint of a calling party to called party or a mobile station, i.e., receiving network, for setting a call path through a call path for roaming: See abstract and Para. [0019-0020]), a network presence map (See Fig. 3: the IP network communicating map; Para. [0080]) identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network (See Figs. 2-5: the setting up of an incoming call from an originating endpoint of a calling party to a mobile station of a called party who is registered as a roamer in a visited cellular network; Para. [0017]).
Even though, Burgert discusses the method wherein associating with the called telephone number that are available to participate in the call session via the receiving network (See Figs. 2-5: the setting up of an incoming call from an originating endpoint of a calling party to a mobile station of a called party who is registered as a roamer in a visited cellular network; Para. [0017]), Bugert doesn’t explicitly teach using the electronic mapping system identifying a plurality of call receiving devices.
However, LIU further discloses using the electronic mapping system identifying a plurality of call receiving devices (See Fig. 4B and 10: the service provider to employ one or more databases, i.e., mapping system, for tracking subscribers, routing calls and roaming associated with the wireless communication clients; Para. [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the electronic mapping system identifying a plurality of call receiving devices as taught by LIU to have incorporated in the system of Burgert, so that it would provide the embodiments of the present invention makes wireless communication clients more convenient and less expensive to operate LIU: Para. [0011].
Neither Burgert nor Liu explicitly discusses the method wherein negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.
However, Mairs from the same field of endeavor discloses the method wherein negotiating, by the system executing within the originating network (See Fig. 1: Conferencing multi-party calls between more than two user telephony devices; ¶. [0470]), vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device (See Fig. 1: the conference call identifier, i.e., vocoder, to identify/select each of the conference call ID and conduct the conference voice-call; ¶. [0470], [0472], and [0473]) to use during the call session and a respective called vocoder for each of the plurality of call receiving devices (See Fig. 1: Each user will then enter in the conference identifier which allows server system 100 to disambiguate which conference a device should be connected to. ¶. [0473]) to use during the call session prior to one of the plurality of call receiving devices (See Fig. 1: the telephone call involving at least said telephony user device, as a first telephony user device involved in said call, and a second telephony user device involved in said call, said call party details including a first identity associated with said first telephony user device and a second identity associated with said second telephony user device; ¶. [0042]) participating in the call session with the calling device (See Fig. 1: Once each device has established a separate communication session with server system 100, any party to the conference call is able to transmit or receive data with any other party to the conference call. Data transmitted from one user device will pass to server system 100 and can be replicated and distributed to other user devices party to the conference call accordingly by server system 100. Server system 100 may employ multicast techniques, such as IP multicast, to efficiently transfer data to multiple devices. ¶. [0473]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of negotiating vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling devices taught by Mairs to have incorporated in the system of Burgert, so that it would provide to reduce latency at the server, and/or to reduce the need to maintain a separate store of identities and/or to reduce the need to implement a registration mechanism, it is preferred that both parties transmit both their own telephony dialing number and the telephony dialling number of the other party, if available, to the server system 100, during the session setup. Mairs: ¶. [0529].

Regarding claim 16; Burgert in view of Mairs discloses the CRM wherein the operations further comprising: 
preparing, by the system within the originating network, a calling vocoder list identifying at least one calling vocoder (Burgert: See Fig. 6: retrieving the number from multiple calls; Para. [0128]) wherein the calling vocoder is supported by the calling device (Mairs: ¶. [0470]).
Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 20; Burgert discloses the CRM wherein the originating network includes an internet protocol multimedia subsystem (Burgert: See Fig. 2: Para. [0019]) and an evolved packet core network (See Fig. 2: LTE or Wideband CDMA network; Para. [0066]), and wherein the receiving network includes a public switched telephone network (See Fig. 2: PSTN network 220; Para. [0061]).

Allowable Subject Matter
Claims 3-6, 10-13, and 17-19 are objected to as being dependent upon the rejected base claims 1, 8 and 15 respectively , but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416